Citation Nr: 0926050	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  02-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1967.  He also had additional subsequent periods of 
service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying the Veteran's claims for service 
connection for hearing loss and tinnitus.

A Board remand in May 2003 directed the RO to obtain any 
outstanding treatment records for hearing loss and tinnitus 
and to schedule the Veteran for VA audiological and 
otolargyngological examinations to determine the etiology of 
these conditions - in particular, whether they are 
attributable to his military service.

The RO subsequently issued another decision in September 
2003, on remand, granting the claim for service connection 
for hearing loss and assigning an initial 20 percent rating 
for the condition retroactively effective from June 29, 2001, 
the date of receipt of the Veteran's claim.  He did not 
appeal either the rating or effective date assigned for his 
hearing loss.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997) (indicating he must separately appeal these downstream 
issues).

Also in that September 2003 decision, the RO continued to 
deny the claim for service connection for tinnitus, so the RO 
returned this claim to the Board for further appellate 
consideration.

The Board issued a decision in November 2007 also denying the 
tinnitus claim, and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Veteran's representative and VA's Office of General Counsel 
filed a joint motion asking the Court to vacate the Board's 
decision and remand the claim for further development and 
readjudication in compliance with directives specified.  In 
an order dated that same month, the Court granted the joint 
motion and returned the case to the Board.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC).


REMAND

To comply with the Board's prior May 2003 remand directive, 
the Veteran was afforded a VA examination in September 2003 
for opinions regarding whether he has tinnitus and, if he 
does, the cause of it - and specifically whether it is 
attributable to prolonged noise exposure coincident with his 
military service.  During that examination, however, he 
indicated that his tinnitus had "stopped," so there was no 
resulting diagnosis or etiological opinion concerning its 
cause as the VA examiner determined the Veteran no longer had 
the condition.  And on this basis the Board subsequently 
issued the November 2007 decision denying this claim, 
concluding the Veteran had failed to establish he has current 
disability from tinnitus.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The February 2009 joint motion, however, points out that the 
Veteran need only have had tinnitus when filing his claim for 
this condition in June 2001 (when he reported developing it 
while in the Navy and that it since had progressively 
continued to get worse) to satisfy this current disability 
requirement, even if the condition had resolved by the time 
of his VA examination in September 2003 and the Board's 
adjudication of his claim in November 2007.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, according to 
the joint motion "[he] is entitled to a new VA audiological 
examination and opinion to not only address the question of 
whether it is at least as likely as not his 
tinnitus originated in service, but also to note the 
possibility of entitlement to service connection for 
bilateral tinnitus and the potential downstream assignment of 
a staged disability evaluation."  McClain, 21 Vet. App. at 
321.  See also Fenderson v. West, 12 Vet. App. 119, 126 
(1999) and Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).



Only after the Veteran is reexamined for this needed opinion 
regarding the etiology of his tinnitus, and it resultantly 
determined whether he is entitled to service connection for 
this condition, will the Board then have to also address his 
potential entitlement to a staged rating under Fenderson.

Accordingly, in the meantime, this case is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
audiological examination to determine the 
etiology of his tinnitus, specifically 
insofar as whether it is at least as 
likely as not due to prolonged noise 
exposure on active duty in the military 
while working in the engine room of a 
naval vessel from January 1956 to December 
1967 or during a subsequent period of 
active duty for training in the reserves.  

And for the purpose of making this 
important determination, consider the 
Veteran's June 2001 claim as subjective 
confirmation he had tinnitus at that time, 
although admittedly not when subsequently 
examined by VA in September 2003.  In 
other words, presume he had this condition 
when filing his claim in June 2001 and 
just indicate whether it dates back to his 
military service - and especially to the 
type acoustic trauma alleged.

The claims file, including a complete copy 
of this remand, must be made available to 
and reviewed by the designated examiner 
for the pertinent medical and other 
history.



2.  Then readjudicate the claim for 
service connection for tinnitus in light 
of the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
